IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20161
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DONNELL LEE GRAVES,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-152-1
                       - - - - - - - - - -

                          November 22, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Donnell Lee Graves appeals his convictions following a jury

trial for being a felon in possession of a firearm and for using

and carrying a firearm during and in relation to a drug-

trafficking crime.    Graves argues that 1) the evidence was

insufficient to prove that the firearm he possessed had traveled

in interstate commerce; 2) the trial court abused its discretion

in admitting the firearm into evidence over his hearsay

objection; and 3) plain error resulted from the prosecutor’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20161
                              - 2 -

comments on his prior felony conviction during closing argument.



     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.    The

evidence offered by the Government at trial was sufficient to

prove that a firearm was “in or affected interstate commerce” for

purposes of 18 U.S.C. § 922(g)(1).    See United States v. Gresham,

118 F.3d 258, 265 (5th Cir. 1997).    The admission of the revolver

was harmless error, if it was error at all.    See United States v.

Dickey, 102 F.3d 157, 163 (1996).    Finally, assuming that the

prosecutor’s remarks impliedly referred to Graves’s earlier

conviction, they did not do so with sufficient force or clarity

to affect his substantial rights.    See United States v. Gallardo-

Trapero, 185 F.3d 307, 323 (5th Cir. 1999).

     AFFIRMED.